EXHIBIT 10.4

 

2013 ROWAN COMPANIES PLC INCENTIVE PLAN

(Effective April 26, 2013)

 

[2013-2015] PERFORMANCE UNIT AWARD NOTICE

 

1.Grant of Performance Units. Pursuant to Annex 2 to the 2013 Rowan Companies
plc Incentive Plan (the “Plan”), upon and subject to the conditions described in
this Performance Unit Award Notice (this “Notice”) and Annex 2 to the Plan,
Rowan Companies plc, a public limited company incorporated under English law
(the “Company”), hereby grants to ________________ (the “Participant”),
effective as of [insert date] (the “Grant Date”), a number of Performance Units
equal to ______ Performance Units (the “Grant”), with respect to the three
(3)-year performance period commencing [January 1, 2013] (the “Performance
Period”). The Grant is intended to qualify as “qualified performance-based
compensation” within the meaning of Code Section 162(m). All capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Plan.

 

2.Performance Unit Value; Other Terms. The target value of each Performance Unit
shall be $100 (the “Per Unit Value”). Schedule A attached hereto sets forth the
manner in which the Performance Units shall vest and be paid to the Participant
in cash based on the Company’s performance, including the applicable performance
goals and the actual cash payout value of the Performance Units (including the
value of each Performance Unit at threshold, target and maximum) that may be
earned based upon the attainment of such performance goals during the
Performance Period.

 

3.Incorporation of the Plan. References in this Notice to the Plan shall be
taken to mean Annex 2 to the Plan. The Plan is hereby incorporated herein by
this reference. In the event of any conflict between the terms of this Notice
and the Plan, the terms of the Plan shall control.

 

4.Vesting Schedule.

 

a)Subject to Sections 4(b) and (c) below and to the Participant’s continued
Employment through the Three-Year Vesting Date (as defined below), the Grant
shall vest on the third (3rd) anniversary of the Grant Date (the “Three-Year
Vesting Date”) and shall be valued based on the level of attainment of the
performance goals as of the Three-Year Vesting Date, as certified in writing by
the Committee in accordance with the requirements of Code Section 162(m),
subject to adjustment as provided in Schedule A.

 

b)Notwithstanding the foregoing, if the Participant’s Employment terminates
prior to the Three-Year Vesting Date and (A) (i) such termination occurs by
reason of Retirement (as defined below), (ii) the Participant provides the
Company with at least thirty (30) days’ notice prior to such Retirement, (iii)
the Participant executes such restrictive covenant agreements (including,
without limitation, non-compete agreements) as the Company may in its discretion
require, and (iv) the Grant Date set forth above is more than six (6) months
prior to the date on which the Participant’s Employment terminates by reason of
Retirement, or (B) such termination occurs by reason of the Participant’s death
or Disability (as defined below), then, in any case, the Performance Units shall
become fully vested upon such termination of Employment (to the extent not
then-vested) (any date on which such accelerated vesting occurs, the
“Accelerated Vesting Date”). If the Employment of the Participant terminates
prior to the Three-Year Vesting Date for any reason other than due to
Retirement, death or Disability, the Grant shall be forfeited in its entirety
without consideration therefor, unless determined otherwise by the Committee.

 



1

 



 

For purposes of this Notice, (X) “Retirement” of an Employee shall have occurred
if, as of the Employee’s date of termination of Employment, the Employee (i) has
attained at least sixty (60) years of age and (ii) has completed at least five
(5) consecutive years of service as an Employee to the Company or an Affiliate
thereof; and (Y) “Disability” means the Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than twelve (12)
months, receiving disability benefits under the applicable disability plan of
the Company (or of an Affiliate); provided, that, notwithstanding anything
herein to the contrary, to the extent necessary to comply with the requirements
of Section 409A of the Code, “Disability” shall have the meaning set forth in
Section 409A of the Code. Determination of the date of termination of Employment
by reason of Retirement or Disability and the satisfaction of the requirements
for Retirement or Disability, as applicable, shall be based on such evidence as
the Committee may require and a determination by the Committee of such date of
termination and satisfaction shall be final and controlling on all interested
parties.

 

c)Notwithstanding anything herein to the contrary, in the event of a Change in
Control, subject to the Participant’s continued Employment through the date of
such Change in Control, the greater of (i) the target value of the Performance
Units granted hereby or (ii) the value of the Performance Units based on the
then-expected level of attainment of the applicable performance goals as of the
date of the Change in Control, as determined by the Committee in accordance with
Schedule A, shall become fully vested immediately prior to the Change in
Control.

 

5.establishment of Accounts. The Company shall maintain an appropriate
bookkeeping record (the “Account”) that from time to time will reflect the
Participant’s name, the target value of Performance Units granted to the
Participant and the value of the Performance Units that vest and are earned by
the Participant in accordance with Schedule A, as determined by the Compensation
Committee. The target value of the Performance Units granted hereby shall be
credited to the Participant’s Account effective as of the Grant Date and
thereafter adjusted as provided in Schedule A.

 

6.Amount of Payment. The amount of the payout of the Performance Units (if any)
will be finally determined on the earlier to occur of (a) the Three-Year Vesting
Date and (b) a Change in Control and, in either case, will be based on the level
of attainment of the performance goals set forth on Schedule A as of such date.

 

7.Time and Form of Payment; Forfeiture. Payment to the Participant of amounts
due hereunder shall be made in cash on the earlier to occur of: (i) the
consummation of a Change in Control that constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) and (ii) the
Three-Year Vesting Date (such event, the “Distribution Date”). The Company shall
distribute such amounts to the Participant on or within ten (10) days after the
Distribution Date; provided, that any such distribution made pursuant to clause
(i) above shall be made or deemed made immediately preceding and effective upon
the occurrence of such “change in control event.” For the avoidance of doubt,
payment of any amounts due in respect of any Performance Units that vest on an
Accelerated Vesting Date in accordance with Section 4(b) above shall not be made
until the amount of the payout of the Performance Units (if any) is finally
determined in accordance with Section 6 above. Upon termination of the
Participant’s Employment for any reason (other than a termination due to
Retirement, death or Disability pursuant to Section 4(b) above) prior to the
Distribution Date, all Performance Units subject to the Grant (whether or not
then vested) shall be forfeited immediately upon termination. For clarity, any
Performance Units that vest on an Accelerated Vesting Date in accordance with
Section 4(b) above shall be paid to the Participant on or following the
Distribution Date in accordance with this Section 7.

 



2

 



 

8.Adjustment.   The Participant acknowledges and agrees that the Performance
Units are subject to adjustment upon certain events as set forth in the Plan.

 

9.Transfer of Performance Units. The Performance Units and all rights granted
hereunder shall not be (i) assignable, saleable or otherwise transferable by the
Participant other than by will or the laws of descent and distribution or
pursuant to a domestic relations order or (ii) subject to any encumbrance,
pledge or charge of any nature. Any purported assignment, pledge, attachment,
sale, transfer, encumbrance or other charge of the Performance Units in
violation of this Section 9 shall be void and of no force or effect. Without
limiting the generality of the foregoing, the Performance Units shall be subject
to the restrictions on transferability set forth in Section 10.8 of the Plan
(“Transferability”).

 

10.Certain Restrictions.   By accepting the Grant granted under this Notice, the
Participant acknowledges that he or she will enter into such written
representations, warranties and notices and execute such documents as the
Company may request in order to comply with the terms of this Notice or the
Plan, or securities laws or any other applicable laws, rules or regulations, or
as are otherwise deemed necessary or appropriate by the Company and/or the
Company’s counsel.

 

11.Recoupment.   Notwithstanding any provision of this Notice to the contrary,
the Participant acknowledges that the Committee may, in its sole discretion and
in accordance with the terms of the Plan:

 

a)recoup from the Participant all or a portion of the cash paid under this
Notice if the Company’s reported financial or operating results are materially
and negatively restated within five (5) years of the payment of such amounts;
and

 

b)recoup from the Participant if, in the Committee’s judgment, the Participant
engaged in conduct which was fraudulent, negligent or not in good faith, and
which disrupted, damaged, impaired or interfered with the business, reputation
or employees of the Company or its Affiliates or which caused a subsequent
adjustment or restatement of the Company’s reported financial statements, all or
a portion of the cash paid under this Notice within five (5) years of such
conduct.

 

In addition, to the extent determined by the Company in its discretion to be
applicable to the Participant and/or the Grant, the Grant shall be subject to
the requirements of (i) Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (regarding recovery of erroneously awarded compensation)
and any rules and regulations thereunder, (ii) similar rules under the laws of
any other jurisdiction and (iii) any policies adopted by the Company to
implement such requirements.

 

12.Code Section 409A; No Guarantee of Tax Consequences. The Grant is intended to
be compliant with Code Section 409A and the provisions hereof shall be
interpreted and administered consistently with such intent. Notwithstanding any
provision of the Plan or this Notice to the contrary, if at any time the
Committee determines, in its sole discretion, that the Grant (or any portion
thereof) may not be compliant with Code Section 409A, the Committee shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan or this Notice, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate to
provide for either the Performance Units to be exempt from the application of
Code Section 409A or to comply with the requirements of Code Section 409A;
provided, however, that this Section 12 shall not create any obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so. The Company makes no commitment or guarantee to the Participant that any
federal or state tax treatment will apply or be available to any person eligible
for benefits under this Notice.

 



3

 



 

13.Employment Relationship. For purposes of this Notice, the Participant shall
be considered to be in the Employment of the Company or an Affiliate thereof as
long as the Participant is actively providing services as an Employee to the
Company or an Affiliate thereof. In the event the Participant ceases to be in
the Employment of the Company or an Affiliate (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any), unless otherwise provided in this Notice or
another written agreement between the Company and the Participant or otherwise
determined by the Committee, no portion of the Grant which has not become vested
as of the date the Participant ceases to actively provide services as an
Employee shall thereafter become vested. For the avoidance of doubt, the vesting
of the Grant (including the period during which the Grant may vest) will not be
extended by any notice period that occurs in connection with the termination of
the Participant’s Employment (e.g., the Participant’s period of active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant's employment agreement,
if any).

 

Any question as to whether and when there has been a termination of the
Participant’s Employment shall be based on such evidence as the Committee may
require and a determination by the Committee as to the date of such termination
of Employment shall be final and controlling on all interested parties.

 

14.Responsibility for Taxes. The Participant acknowledges that, regardless of
any action by the Company or, if different, the Participant's employer (the
“Employer”), the ultimate liability for all United Kingdom and/or United States
federal, state, local and other taxes, foreign taxes, income taxes, social
insurance taxes, payroll taxes, fringe benefits taxes, payments on account or
other tax-related items related to the Participant's participation in the Plan
and legally applicable to the Participant (collectively, the “Tax-Related
Items”) is and remains the sole responsibility of the Participant's and is not
the responsibility of the Company or the Employer. The Participant further
acknowledges that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Grant, including, but not limited to, the grant, vesting or
payment of the Performance Units and the payment of cash in respect of the
Performance Units, and (ii) are under no obligation to structure the terms of
the Grant or any other aspect of the Grant to reduce or eliminate the
Participant's liability for Tax-Related Items or achieve any particular tax
result. Further, the Participant acknowledges that, if the Participant is
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, the Company and/or the Employer may withhold or account for
Tax-Related Items in more than one jurisdiction.

 



4

 

 

 

The Participant acknowledges and agrees that the Company and the Employer shall
have the right to require the Participant to satisfy all obligations relating to
the Tax-Related Items by one or a combination of the following, as determined in
the discretion of the Company and the Employer

 

(a)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or

 

(b)withholding an appropriate amount of cash payable in respect of vested
Performance Units;

 

Notwithstanding anything herein to the contrary, unless the Company determines
otherwise, any withholding obligations relating to the Tax-Related Items will be
satisfied by reducing the amount of cash payable to the Participant in respect
of the Grant. The Participant acknowledges and agrees that the Company and the
Employer shall have the authority and the right to deduct or withhold, or to
require the Participant to pay to the Company or the Employer, as applicable, an
amount sufficient to satisfy all Tax-Related Items that arise in connection with
the Grant.

 

For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the Grant is not made within ninety
(90) days of any event giving rise to the income tax liability or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall constitute a loan owed by you to the Employer, effective on the Due Date.
The loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to herein or otherwise permitted under the Plan. Notwithstanding
anything herein to the contrary, if the Participant is a Director or an
“executive officer” (within the meaning of Section 13(k) of the Exchange Act),
the Participant shall not be permitted to make any payment in respect of the
Grant (including any payment of income tax liability), or to continue any
extension of credit with respect to any such payment, with a loan from the
Company or arranged by the Company in violation of Section 13(k) of the Exchange
Act. In the event the Participant is such a director or executive officer and
the income tax due is not collected from or paid by the Participant by the Due
Date, the amount of any uncollected income tax will constitute a benefit to the
Participant on which additional income tax (and national insurance contributions
(“NICs”), to the extent applicable) will be payable. The Company or the Employer
may recover any such additional income tax and NICs at any time thereafter by
any of the means referred to herein or otherwise permitted under the Plan. The
Participant will also be responsible for reporting and paying any income tax due
on this additional benefit directly to HMRC under the self-assessment regime.

 

15.Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other grant materials by and
among the Company, the Employer and any of their respective Affiliates
(collectively, the “Company Group”) for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company Group may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company Group, details of any
Performance Units or any entitlement to Shares or Awards awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(collectively, “Data”).

 



5

 

 

The Participant understands that Data will be transferred to such Plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
recipients of Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant may request
a list with the names and addresses of any potential recipients of Data by
contacting his or her human resources representative. The Participant authorizes
the Company Group and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan. Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her human resources representative. Further, the
Participant is providing his or her consents herein on a purely voluntary basis.
If the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, his or her Employment status or service and career with any
entity in the Company Group will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Participant's consent is that the
Company would not be able to grant the Performance Units or other equity awards
to the Participant or administer or maintain such awards. Therefore, the
Participant’s refusal or withdrawal of his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant may contact his or her human resources representative.

 

16.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to this Notice, the Grant,
or the Participant’s current or future participation in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

17.Nature of Grant. In accepting the Grant, the Participant acknowledges,
understands and agrees that:

 

a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

 

b) the Grant is voluntary and occasional and does not create any contractual or
other right to receive future grants of Performance Units or any other Awards,
or benefits in lieu thereof, regardless of whether Performance Units or other
Awards have been granted to the Participant in the past;

 

c) all decisions with respect to grants of future Performance Units or other
Awards, if any, will be made in the sole discretion of the Company.

 



6

 

 

d) the Grant and the Participant's participation in the Plan shall not (i)
confer upon the Participant or create any right to continue in Employment or
other service with any entity in the Company Group, (ii) be interpreted as
forming an Employment or service contract with any entity in the Company Group,
or (iii) interfere with the rights of any entity in the Company Group, which
rights are hereby expressly reserved, to terminate the Participant's Employment
or other service;

 

e) the Participant is voluntarily participating in the Plan;

 

f) neither the Grant nor the cash payable in respect thereof is intended to
replace any pension rights or compensation;

 

g) the Grant and the cash payable in respect thereof are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, long
service awards, pension or retirement or welfare benefits or similar payments;

 

h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Grant resulting from the Participant's termination of
Employment or other service (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or engaged or the terms of the Participant's
employment or other service agreement, if any), and in consideration of the
Grant to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against any entity in the
Company Group, waives his or her ability, if any, to bring any such claim, and
releases all entities in the Company Group from any such claim. Notwithstanding
the foregoing, if any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;

 

i) except as otherwise provided in the Plan or determined by the Committee in
its discretion, neither the Grant nor any rights under this Notice create any
entitlement to have the Grant or any such rights transferred to, or assumed by,
another company or exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Shares of the Company; and

 

j) if the Participant is employed outside the United States, (i) the Grant and
the cash payable in respect thereof are not part of normal or expected
compensation for any purpose; and (ii) no entity in the Company Group shall be
liable for any foreign exchange rate fluctuation between the Participant's local
currency and the United States Dollar that may affect the value of the
Performance Units or of any amounts payable to the Participant in respect
thereof.

 

18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, the grant, vesting and/or payment of
the Grant. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

 

19.Amendment and Termination.   Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice or the Grant that adversely affects the
Participant’s rights hereunder in any material respect or termination of this
Notice shall be made by the Company without the consent of the Participant.

 



7

 



 

20.Successors and Assignees; Binding Effect. The Company may assign any of its
rights under this Notice to single or multiple assignees. Subject to the
restrictions on transfer set forth herein, this Notice shall be binding upon and
inure to the benefit of any assignees of or successors to the Company, the
Participant and all persons lawfully claiming under the Participant.

 

21.Governing Law. This Notice shall be governed by, and construed in accordance
with, the laws of the United States and the State of Texas, without regard to
conflict of laws principles, except to the extent that the Act or the laws of
England and Wales mandatorily apply.

 

22.Severability.   In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

 

23.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Grant to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

24.Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach of any other provision of this Notice by the
Participant or any other person.

 

By signing below, the Participant agrees to be bound by the terms and conditions
of the Plan and this Notice. The Participant has reviewed the Notice and the
Plan in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Notice and fully understands all provisions of this
Notice and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions and/or interpretations of the Committee upon
any questions arising under the Plan or relating to the Grant.



 

 





 

[Name]

 



8

 

 

 

Schedule A to Performance Unit Award Notice

 

You have been granted Performance Units (“PUs”) as of [ grant date ], each of
which has a grant date target value of $100. The cash amount ultimately payable
for each vested PU granted, if any, is linked to the Company’s relative total
shareholder return (“TSR”) over the 2013 - 2015 period. Such amount would be
payable upon the applicable Distribution Date (as defined in the Performance
Unit Award Notice), and may be anywhere from $0 to $200 per PU, depending on the
Company’s TSR ranking during the three (3)-year performance period commencing
January 2, 2013 and ending December 31, 2015 (the “Performance Period”) relative
to a group of peer companies (the “Peer Group”). The Peer Group currently
consists of Atwood, Diamond Offshore, Ensco, Noble Corp, Seadrill and
Transocean, but may be modified as deemed necessary by the Committee.

 

While there will be no payout until the PUs vest and the Distribution Date
occurs, you will be notified of the PU notional value after the end of each year
occurring during the Performance Period as follows:

 

January 1, 2013 – December 31, 2013 – 25% of PU value measured

January 1, 2014 – December 31, 2014 – 25% of PU value measured

January 1, 2015 – December 31, 2015 – 25% of PU value measured

January 1, 2013 – December 31, 2015 – remaining 25% of PU value measured

Each value determined above will not be subject to further adjustment, except as
permitted by the terms of the Plan (as defined in the Performance Unit Award
Notice) and only to the extent such adjustment would not cause the PUs to fail
to constitute “qualified performance-based compensation” within the meaning of
Code Section 162(m)(4)(C). As an example, if the Company’s TSR ranked at the top
of the Peer Group for the 2013 period, the 25% of PU value for the 2013 calendar
year occurring during the Performance Period would vest and be measured at $50
(200% of the 25% potential value). If you are still employed with the Company on
the Distribution Date (or otherwise eligible to receive such amount pursuant to
the terms of the Performance Unit Award Notice), you would receive this value
(in cash) upon the Distribution Date (and in any event in accordance with the
terms set forth in the Performance Unit Award Notice). If the Company’s 2014 TSR
ranked at the bottom of the Peer Group, the 25% of PU value for the 2014
calendar year occurring during the Performance Period would vest and be measured
at $0, though no change would be made the value measured for the 2013 calendar
year.

TSR is calculated with respect to each year occurring during the Performance
Period for the Company as the result of dividing (a) the average closing price
of a Share during the last twenty-five (25) trading days of the applicable year
(plus any dividends paid per Share by the Company during the applicable year),
less the average closing price of a Share during the twenty-five (25) trading
days immediately preceding the year, by (b) the average closing price of a Share
during the twenty-five (25) trading days immediately preceding the year. TSR is
calculated with respect to each year occurring during the Performance Period for
the companies in the Peer Group on the same basis as TSR is calculated for the
Company. The Company’s TSR will be interpolated between the peer ranked
immediately above the Company and the peer ranked immediately below the Company.
If the Company is at the bottom of the Peer Group for any year of the
Performance Period, there will be no cash value attributable to that year.

The following chart demonstrates the PU value (as a percentage of target) for
each level of performance, and illustrates the slope of the payout line.

 



9

 

  

 

 

RDC Performance Rank 7th 6th 5th 4th 3rd 2nd 1st

Unit

Value

0 33% 67% 100% 133% 167% 200%



 

 

[ex10x4_graph.jpg] 

 

By way of explanation, if the Company is the fourth (4th) in the Peer Group in
terms of TSR during each year of the Performance Period and for the full three
(3)-year Performance Period, the PUs granted would (to the extent such PUs vest)
be paid out at target, or $100 per PU (payable in cash).

 

 

10



 

 